Citation Nr: 1755485	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-07 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance by another person due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 and from September 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's service-connected bilateral upper and lower extremity peripheral neuropathy and posttraumatic stress disorder (PTSD) have rendered him so helpless as to require the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC on the basis of the need for regular aid and attendance by another person have been met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2015) or 38 C.F.R. § 3.159 (2017).

Legal Criteria

Special monthly compensation is payable under 38 U.S.C.A. § 1114 (l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2015); 38 C.F.R. § 3.350 (b) (2017). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350 (b) (2017).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352 (a).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) (2017).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran is service connected for residuals of prostate cancer, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; left lower extremity peripheral neuropathy, rated as 20 percent disabling; right lower extremity peripheral neuropathy, rated as 20 percent disabling; left upper extremity peripheral neuropathy, rated as 10 percent disabling; right upper extremity peripheral neuropathy, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensably disabling.

The Veteran asserts he is entitled to SMC because he requires the regular aid and attendance of his spouse and others.  In a February 2011 rating decision, the RO granted entitlement to a special monthly pension based on the need for regular aid and attendance by another person due to non-service-connected disabilities.  This decision was issued prior to the RO's grant of an increase in the Veteran's PTSD rating from 30 percent to 50 percent, and its grant of service connection for bilateral upper and lower extremity peripheral neuropathy, in May 2011 and June 2014, respectively.  In the May 2011 rating decision on appeal, the RO denied entitlement to SMC based on the need for regular aid and attendance by another person due to service-connected disabilities.

There are numerous medical examination reports of record addressing the degree to which the Veteran requires the aid and attendance of another person.  In a January 2009 report, Dr. M.S. indicated that on his worst days, the Veteran was bedridden for between four and eight hours during the daytime.  Dr. M.S. indicated the Veteran could not dress, bathe, or go to the bathroom unassisted, and that although he could usually eat unassisted, he occasionally required help on bad days.  Dr. M.S. further indicated the Veteran could not walk in and out of his home unassisted, but could walk with a walker on good days.  Dr. M.S. stated the Veteran had osteoarthritis at multiple sites as well as sensory disturbance and numbness, hypertension, anemia, insomnia, anxiety, and residuals of a hemicolectomy due to colon cancer.  Dr. M.S. ultimately indicated the Veteran required the aid and attendance of another person to protect him from the hazards of daily living due to his disabilities.

In a February 2009 statement, Dr. J.T. asserted she had treated the Veteran since 2005.  She stated the Veteran was on medication for extreme anxiety secondary to PTSD, and suffered greatly with insomnia and palpitations.

In an October 2009 examination report, Dr. J.T. provided diagnoses of anemia, insomnia, anxiety, colon cancer status post-hemicolectomy, hypertension, sensory disturbance and numbness, and osteoarthritis.  She stated the Veteran's gait was weak and unsteady, with impaired propulsion, pain on weight-bearing, and imbalance due to peripheral neuropathy and chronic pain in the legs, and that his upper extremities were limited in their ability to grip, make fine movements, button clothing, shave, and attend to the needs of nature.  Dr. J.T. indicated the Veteran was able to feed himself, but was unable to prepare his own meals, or bathe and attend to other hygiene needs, without assistance.  She further indicated the Veteran required medication management and assistance managing his financial affairs due to sensory disturbance and memory loss.  Dr. J.T. also noted the Veteran's report that he occasionally rode with his wife to church or the grocery store.

In a November 2009 examination report, Dr. S.C. indicated on his worst days, the Veteran was in bed for eight hours during the day due to his neuropathy.  She indicated he could not dress unassisted due to neuropathy, and was also unable to bathe, go to the bathroom, eat, or walk in and out of his home unassisted.  Dr. S.C. indicated the Veteran did require the aid and attendance of another person to protect him from the hazards of daily living due to his disabilities.  She stated that these disabilities were osteoarthritis of the knees and back, sensory polyneuropathy in the upper and lower extremities, ankle and foot pain, PTSD, hyperlipidemia, hypertension, anemia, and a history of colon cancer.

In October 2010, three individuals submitted affidavits in which they indicated they were paid monthly by the Veteran for services to include assistance with bathing, standing and sitting, getting in and out of bed, eating, walking, dressing and undressing, and taking medications.

In a March 2011 examination report, Dr. V.K. indicated the Veteran was accompanied by a family member and could not travel beyond his domicile alone.  His daily activities were noted to be staying at home watching television, attending doctors' visits, and being driven by his spouse or friends.  His lower extremities were noted to have muscle weakness, lack of coordination, limitation of motion, abnormal propulsion, and numbness in the legs and feet, and he was noted to have a stooped, ataxic, antalgic gait, with a tendency to fall.  

In a March 2014 report, Dr. J.T. noted the Veteran's gait was impaired and he was able to feed himself, but was unable to prepare his own meals, bathe, or tend to other hygiene needs without assistance.  He was further noted to require his wife's help for medication management and financial affairs.  His upper extremity grip strength and dexterity were noted to be poor, and he was noted to require use of a cane and/or scooter for locomotion.

In a May 2014 report, a VA Nurse Practitioner, S.C., noted the Veteran had numbness in his finger tips and lower extremities, and she stated the Veteran's abnormal gait and imbalance, which required the use of a cane and the assistance of his spouse, were at least as likely as not due to his peripheral neuropathy.  She indicated that functioning of the Veteran's lower extremities was so diminished that amputation with a prosthesis would equally serve him, and that, in fact, he had complete sensory loss of his lower extremities, requiring use of a wheelchair.  At this juncture, the Board notes the report is unclear as to whether the Veteran was making use of a wheelchair, or whether, instead, the examiner was expressing her opinion that use of a wheelchair was warranted.  S.C. went on to state that the Veteran had decreased sensation and an inability to ambulate as needed, in addition to fatigue and a lack of coordination in the upper and lower extremities.

Finally, in a July 2014 report, Dr. J.T. indicated the Veteran was able to feed himself but needed assistance with preparing meals, bathing, and tending to other hygiene needs.  He also required medication management and assistance with financial affairs due to memory loss and sensory disturbance.  His gait was again noted to be unsteady with poor balance due to peripheral neuropathy and chronic pain in his legs.  Upper extremity movement was noted to be restricted by severe sensory disturbance, weakness, and numbness.

The Board has reviewed the entire record and has concluded that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities alone have rendered him so helpless as to require the regular aid and attendance of another person.  In this regard, the Board notes a review of the record shows that the Veteran's functional impairments are partially due to non-service-connected disabilities, to include a lower back disability.  However, a review of the examination reports summarized above shows the Veteran's inability to prepare meals, bathe, dress himself, or ambulate without assistance have been attributed by his VA physicians, primarily, to his service-connected bilateral upper and lower extremity peripheral neuropathy.  In addition, while a review of the record shows the Veteran's psychiatric symptoms, to include memory loss and mental confusion, have been attributed to a non-service-connected schizoaffective disorder, these symptoms have also been attributed to the Veteran's service-connected PTSD.  

As such, while the Board appreciates the effects of the Veteran's non-service connected maladies, the Board finds the evidence is, at the very least, in equipoise as to whether the Veteran has required the regular aid and attendance of another person due to his service-connected disabilities.

Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds granting of entitlement to SMC based on the need for regular aid and attendance of another person is warranted.


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person due to service-connected disabilities is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


